Hilu, J.
V. obtained a judgment against B. in the municipal court of Atlanta. B. filed against V. a petition for injunction and to vacate the judgment, on the ground that “through inadvertence and providential *734hindrance ho has been denied his day in court, by reason of the fact that at the time said case came on for hearing in the municipal court of Atlanta petitioner’s attorney was sick in bed and unable to be in court, and that said sickness prevented his attorney from knowing said case was so assigned for trial, and petitioner was thus deprived of his knowledge that the case was so assigned, . . that he has a perfect defense to the cause of action, if he is allowed to appear in court and plead to the merits of the suit,” etc. Nothing was alleged to the effect that the counsel was unable to notify the court of his condition. Held, that the petition did not set out a cause of equitable relief, and that the court did not err in dismissing the action on demurrer, and in dissolving the temporary restraining order. Sims v. Sims, 135 Ga. 439 (2) (69 S. E. 545) ; Atkinson v. First National Bank, 138 Ga. 127 (2) (74 S. E. 1030). Judgment affirmed.
*733Judgments, 34 O. J. p. 317, n. 52; p. 329, n. 52.
*734No. 5797.
September 9, 1927.
John W. Thomas and J. 8. Hall, for plaintiff.
T. J. Ripley and IF. M. Bailey, for defendant.

All the Justices eonew.